 Case 2:17-cv-01192-CAS-AGR Document 77 Filed 05/05/20 Page 1 of 1 Page ID #:2433



 1                                                                                     'O'
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   HOWARD OSIBAMOWO,                        )     No. CV 17-1192-CAS (AGR)
                                              )
12                         Petitioner,        )
                                              )     ORDER ACCEPTING FINDINGS AND
13       v.                                   )     RECOMMENDATION OF UNITED
                                              )     STATES MAGISTRATE JUDGE
14   ERIC ARNOLD, Warden,                     )
                                              )
15                         Respondent.        )
                                              )
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18   including the magistrate judge’s Report and Recommendation. No objections to the
19   Report have been filed. The Court accepts the findings and recommendation of the
20   Magistrate Judge.
21            IT IS ORDERED that
22            (1)    Petitioner’s motion to dismiss without prejudice the unexhausted claims
23                   – Subclaim 6 of Ground One, Subclaims 2 and 3 of Ground Five,
24                   Subclaim 2 of Ground Seven, and Ground Nine - is granted;
25            (2)    Judgment be entered denying the Petition for Writ of Habeas Corpus
26                   and dismissing the action with prejudice.
27
28   DATED:         May 5, 2020
                                                    CHRISTINA A. SNYDER
                                                   United States District Judge
